Citation Nr: 1607965	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-18 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a left arm disability.

5.  Entitlement to service connection for a left hip disability.

6.  Entitlement to service connection for bilateral tinnitus.

7.  Entitlement to service connection for hypertension.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in December 2015.  The hearing transcript is associated with the record.


FINDINGS OF FACT

1.  During his December 2015 Board hearing, the Veteran withdrew his claim for entitlement to a rating in excess of 50 percent for PTSD.

2.  During his December 2015 Board hearing, the Veteran withdrew his claim for entitlement to service connection for bilateral hearing loss.

3.  The preponderance of the evidence fails to show a current left shoulder disability.

4.  The preponderance of the evidence fails to show a current left arm disability.

5.  The preponderance of the evidence fails to show a current left hip disability.

6.  The preponderance of the evidence shows that the Veteran's bilateral tinnitus is a symptom of his non-service connected hearing loss.

7.  The preponderance of the evidence reflects that the Veteran's currently diagnosed hypertension disorder did not have its onset during service or within one year of separation from service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the Veteran's substantive appeal concerning an increased rating for PTSD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria are met for withdrawal of the Veteran's substantive appeal concerning service connection for bilateral hearing loss.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria to establish service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The criteria to establish service connection for a left arm disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

5.  The criteria to establish service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

6.  The criteria to establish service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, (2015).

7.  The criteria to establish service connection for hypertension disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistant Act of 2000 (VCAA), VA has duties to notify and assist the Veteran in developing his claim.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2014)); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA provide that VA notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain on the Veteran's behalf.  38 C.F.R. § 3.159(b) (2015).  These requirements were met through an August 2008 letter.

The Board also finds that there has been compliance with VA's duty to assist.  The record in this case includes the available service treatment records, VA treatment records, private treatment records, and a VA audiology examination report.  

Although an examination or an opinion was not obtained in connection with the claims for entitlement to service connection for a left shoulder disability, a left arm disability, a left hip disability or a hypertension disorder, the Board finds that VA is not under any obligation to provide an examination, as such is not necessary to make a decision on these claims.  Specifically, under the statute, an examination or opinion is necessary to make a decision on the claim when the record (1) contains competent evidence that the claimant has a current disability; (2) contains evidence which indicates that the disability may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A (West 2014).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under the statute.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010).  The Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service will not suffice to meet the legal standard, as this would be contrary to the intent of Congress, resulting in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, there is no currently diagnosed disability of the Veteran's left shoulder, left arm, or left hip.  The Veteran has not brought forth sufficient evidence reflecting a current diagnosis or recurrent treatment for any of these conditions.  As such, no examination or opinion is necessary to adjudicate these claims.

The only evidence indicating a possible association between the claimed hypertension disorder at issue and the Veteran's service are his own conclusory generalized statements, which are not supported by the evidence of record.  Consequently, VA is not required to afford him an examination as to the etiology of his hypertension.

In sum, the VCAA provisions have been considered and VA has complied with them.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  

The Veteran was afforded a pertinent VA audiology examination in January 2009.  The Board finds that the VA examination and related medical opinion are sufficient for adjudicatory purposes.  The examination report reflects that the examiner performed an examination of the Veteran, and the medical opinion is based upon review of the Veteran's claims file and is supported by a sufficient rationale.   For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the appeal.

Claims Withdrawn

During his December 2015 Board hearing, the Veteran withdrew his appeal for two issues: (1) entitlement to an increased rating for PTSD and (2) entitlement to service connection for bilateral hearing loss.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  The Veteran submitted a form during the December 2015 Board hearing that contained a written statement of intent to withdraw the PTSD and bilateral hearing loss claims.  This form included the name of the Veteran and the applicable claim number and it was received prior to the issuance of a Board decision on the claims being withdrawn.  Id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning these claims of entitlement to an increased rating for PTSD and entitlement to service connection for bilateral hearing loss is not warranted, and the appeals of these claims are dismissed.  Id.

Principles of Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).
	
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of:  (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision). 

Under 38 U.S.C.A. § 1116(a)(2)  and 38 C.F.R. § 3.309(e), as to Veterans who served in Vietnam during a certain time period, certain diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange. 

Regulations provide that if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

The list of diseases subject to the regulatory presumption of service connection due to exposure to herbicides while serving in the Republic of Vietnam does not include any of the claimed conditions currently on appeal in this case.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120   (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Certain chronic disabilities, such as tinnitus and hypertension, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, No. 13-0540 (Vet. App. 2015) (holding that tinnitus is an organic disease of the nervous system and thus qualifies as a chronic disease under § 3.309(a)).

Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Analysis - Service Connection for Left Shoulder,
 Left Arm, and Left Hip

The Veteran asserts that service connection is warranted for a left shoulder disability, a left arm disability, and a left hip disability.  With respect to an in-service injury, his service records do not show treatments for or complaints of left shoulder, left arm, or left hip conditions.  That said, the Veteran has asserted that he hurt his left shoulder, left arm, and left hip in a confirmed helicopter accident in July 1969. 

As noted above, establishing service connection generally requires evidence of a currently diagnosed disability, an in-service occurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.   In the present case, there is no evidence of a currently diagnosed disability of the Veteran's left shoulder, left arm, or left hip.  In the December 2015 Board hearing, the Veteran acknowledged that he had no current diagnoses for these claims.

Also as noted above, lay evidence can be competent and sufficient evidence of a diagnosis in certain circumstances.  In the case at hand, the Veteran has asserted that he experiences pain in his left shoulder, left arm, and left hip.  See, e.g., December 2015 Board hearing transcript.  The only complaints associated with these claims in the medical records include: a January 2009 VA treatment note reflecting complaints of intermittent left shoulder, left bicep, and left hip pain; a May 2010 VA treatment note reflecting complaints of pain in the left shoulder; and a  December 2010 VA treatment note also reflecting complaints of pain in the left shoulder.  There are no additional medical records reflecting additional complaints of or treatment for any of these conditions.  

In this regard, the Court has said that a symptom alone, like pain, is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Board acknowledges the Veteran's assertions that he injured his left shoulder, left arm, and left hip during service.  However, he is not competent to provide an opinion requiring medical knowledge, such as the medical diagnosis of a shoulder, arm, or hip disability.  Moreover, he has acknowledged he has no currently diagnosed disability of the left shoulder, left arm, or left hip.  

Consequently, the Board finds that the competent evidence of record fails to establish that the Veteran has a current left shoulder disability, a current left arm disability, or a current left hip disability as a result of his service for which service connection may be established.  In the absence of proof of a present disability there can be no valid claim.  

In reaching the conclusion to deny the claims, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Analysis - Service Connection for Tinnitus

The Veteran asserts that he was exposed to acoustic trauma during his service as a helicopter mechanic and gunner and this acoustic trauma caused his tinnitus.  

The Veteran's pre-induction examination in January 1968 and separation examination in March 1971 reflect no complaints of ear, nose, or throat troubles.  There are no reports of tinnitus in the Veteran's available service treatment records.  

Moreover, there are no records indicating the Veteran reported symptoms of tinnitus and no records indicating a diagnosis of tinnitus within one year of separation.  Records reflect the Veteran estimated onset of tinnitus occurred many years after separation from service, approximately at age 30.  See February 2009 VA audiology examination report.  Thus, the Veteran cannot be service-connected for tinnitus on a presumptive basis for a chronic disease.  38 C.F.R. § 3.309(a); Fountain, supra. 

The Veteran received a VA audiology examination in February 2009 at which time the Veteran reported having tinnitus bilaterally.  The Veteran asserted onset occurred approximately at age 30.  The Veteran provided a detailed history of exposure to acoustic trauma, which included non-military exposure without hearing protection.  Such exposure included factory/plant noise, carpentry and power tool noise, and power lawn mower noise.  The examiner, based on the in person interview and review of the Veteran's claims file, determined that it was not likely the Veteran's tinnitus was caused by or a result of military service.  Specifically, the examiner opined that the Veteran's tinnitus was likely a symptom of his non-service connected hearing loss.  There are no other medical records reflecting complaints of tinnitus. 

The Board finds that the Veteran's claim for service connection for tinnitus claim is not supported by the evidence of record.  The Board acknowledges that the Veteran currently reports experiencing tinnitus, and that, given his military occupational specialty he was likely exposed to noise in service.  However, the Board finds that the VA examiner's report, which declined to relate tinnitus to service, is entitled to greater evidentiary weight than the Veteran's own assertion of in-service causation.

The Board acknowledges that the Veteran is competent to report a history of tinnitus, which is within the realm of his personal experience.  Layno, 6 Vet. App. at 469; Charles v. Principi, 16 Vet. App. 370 (2002).  Even so, the Veteran did not report its incurrence in service, but rather after service at age 30.  The Board finds that the VA medical opinion regarding tinnitus is the most probative evidence concerning the etiology of the Veteran's tinnitus, as it was rendered after a review of the Veteran's claims file and is supported by a sufficient rationale, which included reference to the Veteran's post-service noise exposure.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The examiner's medical opinion is also consistent with the evidence of record, which reflects that the Veteran did not report tinnitus to a medical professional until the January 2009 VA audiology examination.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service). 

As the only medical opinion of record failed to link the Veteran's current tinnitus to service, the evidence weighs against the claim for service connection.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As a result, the Veteran's tinnitus claim must be denied.



Analysis - Service Connection for Hypertension

The Veteran has a current diagnosis of hypertension and he asserts that this condition is a result of herbicide exposure during his service in the Republic of Vietnam.  

The Veteran's pre-induction examination in January 1968 and separation examination in March 1971 reflect no complaints of high blood pressure.  There are no reports of hypertension in the Veteran's available service treatment records.  

The evidence of record reflects that the Veteran was first diagnosed with hypertension in approximately 2003, about 32 years after separation from service.  Thus the Veteran cannot be service-connected for hypertension on a presumptive basis for a chronic disease under 38 C.F.R. § 3.309(a).  Although herbicide exposure is conceded in this case, hypertension is not listed as one of the conditions presumptively associated with exposure to herbicide agents in 38 C.F.R. § 3.309(e).  As such, the Veteran cannot be service-connected for hypertension on a presumptive basis due to herbicide exposure.

As a result, the Veteran may only establish service connection for hypertension on a direct basis.  As far as the first element of direct service connection, the Veteran has shown a current diagnosis of hypertension.  There is, however, no evidence of its onset during service; in fact, the evidence reflects its onset occurred in approximately 2003.  There is no other evidence suggesting a connection between the 2003 onset of hypertension and the Veteran's active service.  In addition, the Veteran has reported that his parents had blood pressure problems and both his parents and sister suffered from heart disease, which suggests the Veteran's hypertension may be influenced by genetics.  See January 2009 VA audiology examination report.  

The Board acknowledges the Veteran's opinion that his hypertension is due to herbicide exposure.  However, identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran was afforded the benefit of the doubt, but the preponderance of the evidence fails to link the Veteran's hypertension to service.  Service connection for hypertension must be denied in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for entitlement to an increased rating for PTSD is dismissed.

The claim for entitlement to service connection for bilateral hearing loss is dismissed. 

Service connection for a left shoulder disability is denied.  

Service connection for a left arm disability is denied.  

Service connection for a left hip disability is denied.  

Service connection for tinnitus is denied.  

Service connection for hypertension is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


